PER CURIAM.
The judgment of the Court of Common Pleas in this proceeding, dated February 10, 1951, has been carefully considered in the light of the exceptions and briefs of appellants. It is found to be free from error and is adopted, and will be published, as the opinion of this Court. It correctly disposes of all of the issues presented by the appeal, with full discussion of all of them except the point that before the action was brought the present respondents petitioned this Court to assume original jurisdiction of a similar action, which we declined to do. It was simply a refusal to take original jurisdiction of-the controversy and was without prejudice to the plaintiffs to proceed in the Court of Common Pleas, as they did. Rule 20, §1. Cf. King v. Aetna Ins. Co., 168 S. C. 84, 167 S. E. 12. The exceptions are overruled and the judgment affirmed.